Citation Nr: 0600667	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-08 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran has recognized active service with the 
United States Armed Forces, other than from December 27, 
1942, to April, 26, 1946.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had verified active service with the United 
States (U.S.) Armed Forces from December 27, 1942, to April 
26, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, that determined that the 
veteran's only active military service with the U.S. Armed 
Forces was from December 27, 1942, to April 26, 1946.  The 
veteran appealed this decision.

In May 2005, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) for the purpose of obtaining 
additional service information.  The matter was returned to 
the Board in October 2005.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).

Here, the first element of the notice requirements has not 
been satisfied.  There is no document of record informing the 
veteran about what information and evidence not of record is 
necessary to substantiate his claim.  More specifically, the 
veteran has yet to have been provided adequate notice as to 
what VA considers to be "acceptable evidence" of qualifying 
military service for the period between October 21, 1941, and 
May 10, 1942.  The veteran was also provided insufficient 
notice/information that a notarized form received from the 
Philippine Army was inadequate for purposes of showing 
qualifying service.  Accordingly, because this first element 
notice error is of the type that would have the natural 
effect of producing prejudice to the veteran from the notice 
error in terms of the fairness of the adjudication, and 
because the Secretary has not shown that there was clearly no 
prejudice, a remand is required. See Pelea v. Nicholson, 19 
Vet. App. 296, 305-06 (2005).

Accordingly, this case is REMANDED for the following 
development:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, i.e., acceptable evidence of 
qualifying military service, as well as 
what evidence is considered inadequate 
for purposes of showing qualifying 
service; (2) the information and evidence 
that VA will seek to obtain on his 
behalf; (3) the information or evidence 
that he is expected to provide; and (4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim.  A copy of this 
notification must be associated with the 
claims folder.

2.  Following receipt of any additional 
evidence submitted by the veteran, 
readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations.  If the decision remains 
adverse to the veteran,  the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the August 2005 
SSOC, and discussion of all pertinent 
laws and regulations, including, but not 
limited to the VCAA.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


